



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173,
    210, 211, 212, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    346 or 347,

(ii) an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in
    respect of the disclosure of information in the course of the administration of
    justice when it is not the purpose of the disclosure to make the information
    known in the community. 2005, c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012,
    c. 1, s. 29.

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in subsection
    (1) applies to prohibit, in relation to proceedings taken against any person
    who fails to comply with the order, the publication in any document or the
    broadcasting or transmission in any way of information that could identify a
    victim, witness or justice system participant whose identity is protected by
    the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tao, 2015 ONCA 127

DATE: 20150224

DOCKET: C57712

Doherty, Cronk and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Han Tao

Appellant

Robert H. Tanha, for the appellant

Hannah Freeman, for the respondent

Heard:  February 11, 2015

On appeal from the convictions entered by Justice M. Pawagi
    of the Ontario Court of Justice, dated June 26, 2013.

Cronk J.A.:

[1]

The appellant appealed his convictions on charges of sexual assault and
    sexual interference.  After considering counsel for the appellants
    submissions, the court indicated that it did not need to hear from the
    respondent and dismissed the appeal by way of brief oral reasons.

[2]

In the course of oral submissions, the court had raised a 
Kienapple

    issue as the appellant had been convicted of both sexual interference and
    sexual assault.  The Crown requested the lunch hour to examine relevant case
    law.  When counsel returned, they informed the court that they had discovered
    for the first time that the Crown had proceeded summarily at trial, meaning
    that there was no jurisdiction in this court to hear the appeal.

[3]

Normally, the court would simply quash the appeal and leave the
    appellant to pursue an appeal in the Summary Conviction Appeal Court.  However,
    as the court publically dismissed the conviction appeal on its merits, that
    course of action seems inappropriate.

[4]

Counsel have agreed that a judge of the panel can, if the appropriate
    authorizations are given under s. 13 of the
Courts of Justice Act
, R.S.O.
    1990, c. 43, sit as a Superior Court justice and hear the appeal as a
    summary conviction appeal.  Counsel further agree that the summary conviction
    appeal would be disposed of as follows:

·

the appeal from conviction is dismissed save that the sexual
    assault count is stayed pursuant to
R. v. Kienapple
, [1975] 1 S.C.R.
    729; and

·

the
SOIRA
order
    is varied to a 10-year order pursuant to s. 490.013(2)(a) of the
Criminal
    Code
.

[5]

The appropriate authorizations have been given and, sitting as a
    Superior Court judge, I am prepared to make the order outlined above.

[6]

Order to go in the terms set out above.

E.A. Cronk J.A.


